Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakdol (US 8,235,262 B1) in view of Markowitz (US 2,594,955 A).
Regarding claim 1, Sakdol discloses a magnetic apparatus for securing a writing implement comprising: a housing (50/70/80) at least partially formed of a ferromagnetic material (50 is “magnetically-attractive”, see col. 3 line 51), the housing having a body extending between a first end and a second end, the body including a plurality of lateral interior surfaces (top, bottom, left, and right, see Figure 3), each of the first and second ends defining an opening (see Figure 2), with a channel extending between the plurality of lateral interior surfaces from the first end to the second end. Sakdol fails to disclose a protrusion disposed within the housing and extending from at least one lateral interior surface toward the channel; wherein the housing is configured to receive the writing implement therein, such that at least one protrusion contacts the writing implement when received within the housing.  Sakdol does contemplate modifications to the shape of the housing to accommodate writing implements of carrying shapes (see col. 4 lines 63+). Markowitz teaches that it was already known in the for a writing implement housing to include a number of protrusions (20a) extending from interior lateral surfaces thereof in order to enhance the grip on the writing implement (see col. 3 lines 69+). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided one or more protrusions extending from one or more or all of the lateral interior surfaces of Sakdol, the motivation being to enhance the grip on the writing implement, as taught by Markowitz.
Regarding claim 2, Sakdol as modified above includes the magnetic apparatus of claim 1, wherein the plurality of lateral interior surfaces further comprises a first side opposite a second side, each of the first side and the second side having an extension (when protrusions like those of Markowitz are added to the sides, as set forth above), wherein the extension extends inwardly toward the channel and contacts the writing implement, when received within the housing.
Regarding claim 3, Sakdol as modified above includes the magnetic apparatus of claim 1, wherein the protrusion has a length, wherein the length is equal to a length of at least one of the plurality of lateral interior surface, as taught by Markowitz (see Markowitz Figures 3 and 5).
Regarding claim 4, Sakdol as modified above includes the magnetic apparatus of claim 1, further comprising a second protrusion having a length, wherein the length is equal to a length of at least one of the plurality of lateral interior surface. Sakdol as modified above includes one or more, in this case a plurality, of protrusions, as taught by Markowitz.
Regarding claim 5, Sakdol as modified above includes the magnetic apparatus of claim 1, wherein the body further comprises an outer surface, as originally taught by Sakdol (see outer surface of 80), wherein the outer surface is configured to receive a measuring indicium.  Nothing is stopping a user from drawing or otherwise imprinting a measuring indicium on the surface of the Sakdol device. The claim does not currently require anything other than a surface capable of being somehow marked/adorned.
Regarding claim 6, Sakdol as modified above includes the magnetic apparatus of claim 1, further comprising a complementary magnet (40, Sakdol), wherein the ferromagnetic material of the housing and the complementary magnet are magnetically attracted to one another, whereby an article of clothing (article of clothing not currently being claimed in combination, though Sakdol does show a hat) is disposed between 11the ferromagnetic material of the housing and the complementary magnet such that the magnetic pencil holder can be placed on the user for quick and easy access.  
Regarding claim 7, Sakdol as modified above includes the magnetic apparatus of claim 6, wherein the complementary magnet includes a fastener such that the complementary magnet is secured to an article of clothing (see Sakdol col. 3 lines 52-56).
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakdol (US 8,235,262 B1) in view of Markowitz (US 2,594,955 A) as applied above, further in view of Owens et al. (US 2007/0199356 A1).
Regarding claim 8, Sakdol as modified above includes the magnetic apparatus of claim 1, but fails to includes a second complementary magnet, wherein the first complementary magnet and the second complementary magnet are magnetically attracted to one another, whereby an article of clothing is disposed between the first and the second complementary magnets, such that the ferromagnetic material of the magnetic pencil holder is magnetically attracted to either the first or the second complementary magnets securing the magnetic pencil holder on the user for quick and easy access.  Sakdol teaches various ways of attaching the magnet (40) to the hat but fails to mention using a magnet to do so (see Sakdol col. 3 lines 52-56). Owens teaches that it was already known in the art to sandwich two magnets (16,18) on either side of a surface to then attach a ferromagnetic article (58) thereto. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have used a second magnet for attaching the magnet (40) of Sakdol to the hat, in the manner taught by Owens, the motivation being that no modification of the hat surface would be required for mounting, or, alternatively, to have simply attached the ferromagnetic housing of Sakdol as modified above to the Owens magnets, where no modification is actually required, only the use of two articles according to their disclosed functions.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,6341441. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structure is also found in the patented claims, albeit with slightly different wording and arrangement. Claims 9-20 would be allowable upon the formal filing of the necessary Terminal Disclaimer.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        8/12/22